Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Emily Senn on 8/03/2022
The application has been amended as follows: 
(Currently amended) A motor controller for controlling a drive of a motor having multiple phase windings, the motor controller comprising:
a plurality of upper and lower arm circuits formed by a plurality of switches; and
a control unit switching on / off states of the plurality of switches to sequentially switch an energized phase among a plurality of phases, wherein,
among the plurality of switches, a switch or switches that form an energization path to the energized phase is designated as an energized phase switch or switches, and a switch or switches other than the energized phase switch is designated as a non-energized phase switch or switches,
among the plurality of non-energized phase switches, a switch or a switches forming a path of a reflux current generated by the switching of the energized phase is designated as a reflux switch or switches, [[and]] 
the control unit controls the reflux switch or switches into an ON state in addition to controlling the energized phase switch or switches, and
the motor controller further comprises a passage timing detector detecting a passage timing at which an induced voltage in a winding whose phase is different from the energized phase or phases has crossed a reference voltage by rising or falling, wherein
the control unit controls a switching timing for switching the energized phase or phases based on the passage timing detected by the passage timing detector,
the control unit prohibits a reflection of the passage timing to a switching control in a mask period set to be longer than a reflux period in which the reflux current is generated, and
a timing for ending the ON state of the reflux switch or switches is set to a timing before an end of the mask period.

2.  (Original) The motor controller of claim 1 further comprising:
a current sensor detecting a magnitude of an electric current flowing through the energized phase, wherein
an ON period for a turning ON of the reflux switch or switches is increased by the control unit when a detected value of the electric current is increased.

3. (Original) The motor controller of claim 2, wherein
the control unit controls the reflux switch or switches to be in the ON state on condition that the ON period set according to the detected value is a predetermined time or more.

4. (Original) The motor controller of claim 1, wherein
an ON period for a turning ON of the reflux switch or switches is set individually for each of the plurality of phases.

5. (Canceled)

6.  (Currently amended) The motor controller of claim 1, wherein
[[a]] the timing for ending the ON state of the reflux switch or switches is set to a timing after [[a]] the reflux period during which the reflux current flows.

7.  (Original) The motor controller of claim 1, wherein
an ON-start timing of the reflux switch or switches is set at a same timing as the switching of the energized phase or phases.

8.  (Currently amended) A motor controller comprising:  
a processor; and
a non-transitory computer-readable storage medium including instructions, 
wherein the motor controller is configured to:  
acquire a motor current from a current sensor at a crossing of a phase voltage and reference voltage;
determine a power supply pattern and a rotation direction of a motor;
identify a reflux switch for a reflux current based on the power supply pattern and the rotation direction of the motor;
set a mask period based on the motor current, such that the mask period > a reflux period; [[and]]
set a reflux-ON period, such that the reflux-ON period < the mask period;
detect a passage timing at which an induced voltage in a winding of the motor whose phase is different from an energized phase or phases has crossed the reference voltage by rising or falling;
control a switching timing for switching the energized phase or phases based on the passage timing; and
prohibit a reflection of the passage timing to a switching control in the mask period set to be longer than the reflux period during which the reflux current flows, wherein
a timing for ending the ON state of the reflux switch or switches is set to a timing before an end of the mask period.

9. (Original) The motor controller of claim 8, wherein the motor controller is further configured to:  
determine whether the reflux-ON period ≥ a predetermined time; and
upon a determination that the reflux-ON period ≥ the predetermined time, turn ON a reflux path for the reflux-ON period.

10. (Original) The motor controller of claim 9, wherein:
the reflux-ON period < the reflux period.
    
11. (Original) The motor controller of claim 9, wherein:
the reflux period < the reflux-ON period < the mask period.

12. (Original)  The motor controller of claim 9, wherein:
the reflux-ON period = the reflux period.

13.  (Original) The motor controller of claim 8, wherein the motor controller is further configured to:  
determine whether the reflux-ON period ≥ a predetermined time; and
upon a determination that the reflux-ON period < a critical time period, drive the motor without turning ON a reflux switch.

14.  (Original) The motor controller of claim 8 further comprises:  
a first comparator configured to compare a U-phase voltage and a reference voltage; 
a second comparator configured to compare a V-phase voltage and the reference voltage; and 
a third comparator configured to compare a W-phase voltage and the reference voltage, 
wherein the motor controller is further configured to determine cross timings of:  the U-phase voltage and the reference voltage; the V-phase voltage and the reference voltage; and the W-phase voltage and the reference voltage.
Allowable Subject Matter

Claims 1-4 and 6-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-4 and 6-14 are allowable among other elements and details, but for at least the reason “the motor controller further comprises a passage timing detector detecting a passage timing at which an induced voltage in a winding whose phase is different from the energized phase or phases has crossed a reference voltage by rising or falling, wherein the control unit controls a switching timing for switching the energized phase or phases based on the passage timing detected by the passage timing detector, the control unit prohibits a reflection of the passage timing to a switching control in a mask period set to be longer than a reflux period in which the reflux current is generated, and a timing for ending the ON state of the reflux switch or switches is set to a timing before an end of the mask period” in combination with the remaining of the claimed subject matter.
Kawamura is the closest prior art of record. 
Kawamura teaches a motor control apparatus in which switching control is provided. However, prior art does not tech or fairly suggest alone or in combination teach, the motor controller further comprises a passage timing detector detecting a passage timing at which an induced voltage in a winding whose phase is different from the energized phase or phases has crossed a reference voltage by rising or falling, wherein the control unit controls a switching timing for switching the energized phase or phases based on the passage timing detected by the passage timing detector, the control unit prohibits a reflection of the passage timing to a switching control in a mask period set to be longer than a reflux period in which the reflux current is generated, and a timing for ending the ON state of the reflux switch or switches is set to a timing before an end of the mask period as seen in claims 1-4 and 6-14 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846